Citation Nr: 0004949	
Decision Date: 02/25/00    Archive Date: 03/07/00

DOCKET NO.  98-00 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for residuals of 
exposure to Agent Orange (AO).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1966 to August 
1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).  The RO denied 
service connection for PTSD and for residuals  of AO 
exposure.  

The issue of entitlement to service connection for PTSD is 
addressed in the remand portion of this decision.  

The Board notes the veteran submitted a substantial quantity 
of evidence subsequent to his appeal having been forwarded to 
the Board for appellate review.  His representative at the 
Board has waived initial consideration of this evidence by 
the RO.  A remand to comply with the requirements of 
38 C.F.R. § 20.1304 (1999) is therefore not warranted.  

The veteran withdrew in writing a previous request for a 
hearing before a travel Member of the Board at the RO.


FINDING OF FACT

The claim of entitlement to service connection for residuals 
of exposure to AO is not supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.  


CONCLUSION OF LAW

The claim of entitlement to service connection for residuals 
of exposure to AO is not well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Review of the service medical records discloses that there 
were no complaints of, diagnosis of or treatment for any 
disorders which on the basis of competent medical authority 
was linked to AO exposure.  In April 1968 the veteran was 
treated for sores on the body and noted to have possible 
tonsillitis.  In August 1968 he cut his finger.  No pertinent 
abnormalities were noted on the report of the separation 
examination conducted in August 1968.  On the Report of 
Medical History portion of the exit examination the veteran 
denied having skin problems.   

A private treatment record dated in July 1977 shows the 
veteran underwent a left subcutaneous mastectomy or excision 
of gynecomastia due to a left gynecomastia.  

On the report of an AO examination it was noted that the 
veteran reported he had been exposed to AO while serving in 
Vietnam.  He had lumps removed from his breasts in 1975 and 
1982.  The veteran was informed the lumps were non-malignant.  
Folliculitis was diagnosed.  

VA outpatient treatment records have been associated with the 
claims files.  The records evidence treatment for 
hypertension, situational anxiety, actinic keratosis, post-
excision non-malignant masses of both breasts, headaches 
secondary to stress, bursitis of the right wrist, upper 
respiratory infection, pharyngitis, small nodule on knee 
which was unlikely a cyst, left knee cyst, coronary artery 
disease, PTSD, dermatitis of the hands and feet, a possible 
benign appearing lesion on the right lumbar muscles which was 
possibly a sub-muscular mass, thyroglossal duct cyst, and 
lipomas.  None of the records include competent medical 
opinions linking any of these disorders to active duty or to 
AO exposure.  


The report of a February 1991 VA examination is of record.  
The veteran alleged a history of AO exposure in 1968 while 
serving in Vietnam.  He reported he had a cyst removed in 
1980 and also had bumps on his back and chest, a tender 
nodule on the right wrist for five or six months, a history 
of acne and peeling hands.  The assessment was history of 
well healed cysts of the right breast with scars, 
folliculitis and probable ganglion cyst of the right wrist.  

A partial record from the Pain and Stress Center dated in 
November 1991 included a notation that the veteran was 
seeking treatment for pain in his neck, low back, left knee, 
anxiety, depression and alcoholism as a result of what he 
considered harassment at work.  

Private treatment records from the Los Angeles County 
Department of Mental Health evidence diagnoses of major 
depression as a result of job stressors.  

VA examinations conducted in July 1995 included a diagnosis 
of dysthymia.  

A September 1996 VA consultation sheet includes a notation 
under the reasons for request that the veteran had a 
acne/dermatitis of the hands and feet which were questionably 
related to AO.  


Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  

The Court has held that a well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  


The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

A claimant does not meet this burden by merely presenting lay 
opinion evidence because lay persons are not medical health 
professionals and such opinions do not constitute competent 
medical authority.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Lay assertions of medical causation cannot 
constitute cognizable evidence, which would render a claim 
well grounded.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.   King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The Court has held that if the veteran fails to submit a 
well-grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 38 
C.F.R. § 3.159(a) (1999).  





In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1999).  

Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1999).

The law and regulations regarding service connection provide 
that a disease associated with exposure to certain herbicide 
agents listed in 38 C.F.R. § 3.309(e) (1999) will be 
considered to have been incurred in service under the 
circumstances outlined in that section, even though there is 
no evidence of such disease during such period of service.  
38 C.F.R. § 3.307(a) (1999).  


If an appellant was exposed to a herbicide agent during such 
active military, naval, or air service, the following 
diseases shall be service-connected if the requirements of 38 
C.F.R. § 3.307(a)(6) (1999) are met, even though there was no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(1999) are also satisfied: Chloracne or other acneiform 
disease consistent with chloracne; Hodgkin's disease; non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
Porphyria cutanea tarda; Prostate cancer; Multiple myeloma; 
Respiratory cancers (cancers of the lung, bronchus, larynx or 
trachea); or Soft tissue sarcoma.  38 C.F.R. § 3.309(e) 
(1999).  

For purposes of this section, the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.  38 C.F.R. § 3.309(e) (1999).

These diseases shall become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne or other disease consistent with chloracne, and 
porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
appellant was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii) 
(1999).

The Secretary has also determined that there was no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined that a 
presumption of service connection is warranted.  59 Fed. Reg. 
57589 (1996) (codified at 38 C.F.R. §§ 3.307, 3.309).  

Additionally, it has been held that in order to be entitled 
to the presumption of service connection for herbicide 
exposure, the veteran must have been diagnosed to have one of 
the conditions enumerated in either 38 U.S.C.A. § 1116(a) or 
38 C.F.R. § 3.309(e).  McCartt v. West, 12 Vet. App. 164, 168 
(1999).


Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 3 F.3d 1039 (Fed. Cir. 
1994).  The veteran could also seek presumptive service 
connection on another ground if applicable.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1999).


Analysis

The veteran has claimed general entitlement to service 
connection for residuals of exposure to AO in service.  
Although he was requested to specify the nature of the 
disorders he was claiming were due to AO, he never responded.  
He has tangentially discussed a number of disorders, but has 
never formally identified any of them as being secondary to 
his claimed AO exposure.  The record shows that he was 
previously denied entitlement to service connection for a 
skin disorder as secondary to AO exposure.  As he has not 
been specific as to which disorder or disorders have resulted 
from claimed AO exposure, and has only intimated that he may 
have unspecified prostate and/or skin disorders, the Board 
has construed his claim as general in nature and without 
regard to the previous specified denial of service connection 
for residuals of AO exposure limited to a claimed skin 
disorder.  

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the appellant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  
Because the appellant has failed to meet this burden, the 
Board finds that his claim of entitlement to service 
connection for residuals of exposure to AO must be denied as 
not well grounded.  

The second and third prongs of the Caluza test may be met by 
evidence that a veteran with service in Vietnam has one of 
the disorders specified in either 38 U.S.C.A. § 1116(a) or 38 
C.F.R. § 3.309(e); see Darby v. West, 10 Vet. App. 243, 246 
(1997).  In this case, the veteran has none of the enumerated 
diseases.  He has been diagnosed with hypertension, 
situational anxiety, actinic keratosis, post-excision non-
malignant masses of both breasts, headaches secondary to 
stress, bursitis of the right wrist, upper respiratory 
infection, pharyngitis, a small nodule on the knee which was 
unlikely a cyst, left knee cyst, coronary artery disease, 
PTSD, major depression, dysthymia, dermatitis of the hands 
and feet, a possible benign appearing lesion on the right 
lumbar muscles which was possibly a sub-muscular mass, 
thyroglossal duct cyst, lipomas, folliculitis, and a probable 
ganglion cyst of the right wrist.  None of these disorders 
are presumptive disorders recognized as secondary to AO 
exposure.  See McCartt, 12 Vet. App. at 168; Brock v. Brown, 
10 Vet. App. 155, 162 (1997).

The Court has held that where the issue involves medical 
causation (such as whether a current disability is the result 
of AO exposure) competent medical evidence which indicates 
that the claim is plausible or possible is required to set 
forth a well-grounded claim.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).

The veteran's service medical records are silent as to 
treatment received for any disorders the veteran has been 
diagnosed with subsequent to his discharge from active duty.  
There is no competent evidence of record linking any of the 
currently diagnosed disorders to active duty including as 
secondary to AO exposure.  

A September 1996 consultation sheet includes the notation 
under the reasons for request that the veteran had 
acne/dermatitis of the hands and feet which were 
"questionably" related to AO.  This record does not provide 
a competent link between the acne/dermatitis of the hands and 
feet to AO.  The Board notes the possible link was 
questionable and is too speculative to warrant a grant of 
service connection.  

The Court held in Savage v. Gober, 10 Vet. App. 488 (1997), 
that the "continuity of symptomatology" provision of 38 
C.F.R. § 3.303(b) may obviate the need for medical evidence 
of a nexus between present disability and service.  See 
Savage, 10 Vet. App. at 497.  The only proviso is that there 
be medical evidence on file demonstrating a relationship 
between the veteran's current disability and his post-service 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent.  The veteran has not 
alleged that he has had continuous symptomatology 
attributable to claimed exposure to AO from active duty to 
the present.  The holdings in the Savage decision do not 
provide a basis for a grant of service connection.  

In short, the veteran has not demonstrated the presence of a 
chronic disorder in service or evidence of continuity of 
symptoms that would warrant further development under 38 
C.F.R. § 3.303(b).  Savage v. Gober, 10 Vet. App. 488 (1997); 
See Clyburn v. West, 12 Vet App 296 (1999); Grover v. West, 
12 Vet. App. 109 (1999).

The veteran has not presented or identified competent medical 
evidence linking any of his current disorders to active duty.  
The only evidence of record which shows that the veteran 
currently experiences residuals of exposure to AO is the 
veteran's own allegations and statements.  The Board notes 
the veteran has not reported he has received any specialized 
medical training and is found to be a lay person.  It is now 
well-established that the veteran, as a layperson, is not 
qualified to render medical opinions regarding the etiology 
of disorders and disabilities, and his opinion is entitled to 
no weight.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Boeck v. Brown, 6 Vet. App. 14, 16 (1993); Grivois v. Brown, 
6 Vet. App. 136, 140 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).



In the absence of competent medical evidence of any disorder 
which has been linked to active service to include AO 
exposure, the veteran's claim of entitlement to service 
connection for residuals of exposure to AO must be denied as 
not well grounded.  

Pursuant to 38 U.S.C.A. § 5103(a), if VA is placed on notice 
of the possible existence of information that would render 
the claim plausible, and therefore well grounded, VA has the 
duty to advise the appellant of the necessity to obtain the 
information.  McKnight v. Gober, 131 F.3d 1483, 1484-1485 
(Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 80 
(1995).  

Such evidence must be identified with some degree of 
specificity; with an indication that the evidence exists and 
that it would well ground the claim.  See Carbino v. Gober, 
10 Vet. App. 507, 510 (1997).  In this case, the veteran has 
not identified medical evidence that would make his claim 
well grounded.  Therefore, 38 U.S.C.A. § 5103(a) is not 
applicable to the present case.  

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for residuals of exposure 
to AO, the appeal is denied.  




REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  

The RO properly developed this case for appellate review and 
forwarded it to the Board for appellate consideration.  The 
veteran was advised that the case had been forwarded to the 
Board by RO letter, dated April 16, 1999.

On June 29, 1999, the Board received additional medical 
evidence from the veteran concerning his PTSD claim as well 
as a statement detailing his in-service stressors.  The 
veteran's stressor statement is pertinent to the claim of 
entitlement to service connection for PTSD and bears directly 
on the issue in appellate status, but has not been considered 
by the RO.

Under 38 C.F.R. § 20.1304(c) (1999), any pertinent evidence 
submitted by the appellant directly to the Board within 90 
days following notification to him of certification of the 
appeal and transfer of records to the Board must be referred 
to the RO for review and preparation of a supplemental 
statement of the case unless this procedural right is waived 
by the appellant.  No such waiver was received in conjunction 
with the above-referenced material.  The veteran's 
representative specifically requested that the issue be 
returned to the RO for consideration of the additional 
evidence submitted.  The Board finds that further development 
is necessary in order to ensure full compliance with due 
process requirements.

Pursuant to VA's duty to assist the appellant in the 
development of facts pertinent to his claim under 38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1999), the Board 
is deferring adjudication of the issue of entitlement to 
service connection for PTSD pending a remand of the case to 
the RO for further development as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should undertake a review of 
the entire evidence now of record 
including the materials submitted in June 
1999.

3.  After undertaking any further 
development deemed appropriate in view of 
the above evidence recently associated 
with the claims file, the RO should 
readjudicate the issue of entitlement to 
service connection for PTSD.

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be provided.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the appellant until he is notified by the RO.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals


 



